Citation Nr: 1534354	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  08-16 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for status post right thoracotomy, right upper lobe, resulting from cavitary carcinoma - squamous cell, and chronic obstructive pulmonary disease (COPD), to exclude the period from February 29, 2012, to March 24, 2013, for which an evaluation of 100 percent has been awarded. 

2.  Entitlement to service connection for sleep apnea, including as secondary to the service-connected posttraumatic stress disorder (PTSD) and lung disability.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), including as secondary to the service-connected PTSD and lung disability.

4.  Entitlement to a total disability rating based on individual Unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) stems from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a November 2011 decision, the Board remanded the Veteran's lung disability claim for further development and denied service connection for sleep apnea and chronic fatigue syndrome (CFS), to include as secondary to service-connected PTSD, and also denied entitlement to an initial disability rating for a service-connected lung disability, to include first considering whether it was appropriate to reduce the rating from 30 to 10 percent.  The Veteran appealed the Board's denial of the above-cited service connection claims to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Court issued a Memorandum Decision remanding the issues of entitlement to service connection for sleep apnea and CFS, to include as secondary to the service-connected PTSD, for further development.  The Court found that the Board had erred by not addressing whether medical evidence of record indicated that the Veteran's sleep apnea and CFS were secondary to a service-connected lung disability.  See May 2013 Memorandum Decision.

In an October 2014 Board decision, the Board found that the reduction of the Veteran's lung disability was not proper, and a 30 percent rating was restored effective October 1, 2009.  The Board denied entitlement to an evaluation in excess of 30 percent prior to February 29, 2012, and from March 25, 2013.  The Board also remanded the Veteran's claims for entitlement to service connection for sleep apnea and CFS for further development. 

The Veteran once again appealed the Board's decision to the Court.  In a Joint Motion for Partial Remand (JMR), the parties moved to vacate that part of the Board's October 2014 decision which denied entitlement to an initial disability rating in excess of 30 percent for the Veteran's lung disability, to include whether an extraschedular evaluation was warranted.  In support of that motion, it was noted that the Board erred by not providing an adequate statement of reasons or bases in support of its determinations.  A May 2014 Order granted the JMR and remanded this issue to the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted, a JMR found that the Board erred by not providing an adequate statement of reasons or bases in support of its determination in October 2014 that an initial disability evaluation in excess of 30 percent was not appropriate for the Veteran's lung disability.  Specifically, it was noted that, for each time period in which an evaluation in excess of 30 percent was denied, letters from private physicians indicated oxygen use (to varying degrees) for the treatment of COPD.  In that regard, the JMR pointed out that Diagnostic Code 6844 provides that a maximum rating of 100 percent is appropriate when a veteran's condition requires outpatient oxygen therapy.  The JMR indicated that the Board also failed to consider the foregoing in relation to the exception found within 38 C.F.R. § 4.96(d)(1)(iv) which states that pulmonary function tests (PFTs) are not required when evaluating respiratory conditions where the Veteran is required to use oxygen therapy (emphasis added).  Finally, the Board also failed to address, per the JMR, the May 2008 finding by the Social Security Administration that the Veteran was disabled, beginning June 1, 2007, due to his lung disability.  

In November 2008, the Veteran's private provider indicated that it was recommended that the Veteran use oxygen on an as needed basis during the day, along with Nebulizer treatments and inhalers.  A February 2012 VA examiner indicated that outpatient oxygen therapy was required, but noted that continuous oxygen therapy was not required.  In June 2013, it was noted that the Veteran was unable to ambulate more than 100 feet without a dyspneic episode of wheezing and rales, and that mild exertion of any kind caused severe shortness of breath.  With continuous oxygen use, per the Veteran's provider, these conditions were much improved.  It was further noted that the Veteran used a CPAP with oxygen at night.

In conjunction with the remanded issues of entitlement to service connection for sleep apnea and CFS, which have not been re-certified to the Board as of the date of this writing, a December 2014 VA examination report found that the Veteran's continued weight gain and morbid obesity contributed to his becoming dyspneic with minimal exertion.  

Turning to the use of oxygen therapy, the Board notes that the DM&S Manual M-2, Part IV, Chapter 5, Part 5.02 indicates that that, in patients with hypoxemic COPD, it has been shown that mortality rate is improved by oxygen with the best prognosis in those using oxygen 24 hours a day.  In a Note following this section, it was indicated that oxygen was usually effective when delivered at rates between one and four liters per minute.

On remand, an additional VA examination should be provided so as to determine, with as much specificity as possible, the Veteran's history of oxygen use solely for the treatment of his COPD, not sleep apnea, and whether such use was medically required.  In that determination, the examiner is asked to state whether the Veteran's COPD required oxygen therapy (and to what degree, such as outpatient or continuous) during any period of time, through to the present, and to so indicate any such time periods.  The examiner should determine whether oxygen therapy is required at the time of the examination, making use of diagnostic testing as appropriate to include a room air pulse oximetry test, and a PFT should also be performed.  Finally, the examiner is asked to opine as to whether the need for oxygen therapy, on an outpatient or continuous basis, is currently required for COPD (as opposed to the Veteran's morbid obesity or any other factor).

Additionally, in October 2014, the Board remanded the Veteran's claim with regard to the issues of TDIU and service connection for sleep apnea and chronic fatigue syndrome.  It appears that some of the requested development has been completed, but it does not appear that any of the issues have been readjudicated.  On remand, it should be determined whether the directed development has been accomplished, and if so the issues should be readjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the development ordered in the Board's October 2014 remand has been completed with regard to the issues of TDIU and service connection for sleep apnea and chronic fatigue syndrome.  

2.  Schedule a VA examination to determine the current severity of the Veteran's lung disability to include, with as much specificity as possible, a discussion of the Veteran's history of oxygen use solely for the treatment of his COPD, not sleep apnea, and whether such use was medically required.  In that determination, the examiner is asked to carefully review the evidence of record, to include private reports from the Veteran's provider ranging from October 2005 through June 2013, as well as the Veteran's own reported history, and state whether the Veteran's COPD required oxygen therapy during any period of time, and to so indicate any such time periods.  

The examiner should determine whether oxygen therapy is required at the time of the examination, making use of diagnostic testing as appropriate to include a room air pulse oximetry test, and a PFT should also be performed.  Finally, the examiner is asked to opine as to whether the need for oxygen therapy, if applicable, is required for COPD, or as a result of the Veteran's morbid obesity or some other factor.
    
3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




